Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/07/2022 has been entered. 

	
DETAILED ACTION
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, lines 5-11 recites “receiving, by the scheduler service, a graphics configuration …” and “receiving, by the scheduler service, data specifying …”. However, it is uncertain and not clearly understood from whom the graphics configuration and data is being received or obtained. Lines 12-14, recites “shifting, by the scheduler service, a position of a particular one of the plurality of pre-existing virtual machines in the run queue and inserting the virtual machine in a particular position in the run queue”. However, it is uncertain and not clearly understood as to what basis or criteria is used to shift a position if a particular virtual machine to insert a virtual machine (e.g. how to determine which VM to shift to insert the another VM as opposed to inserting in order of arrival).
As per claims 8 and 14, they are rejected for having similar issues as claim 1 above. 
As per claims 2-7, 9-13 and 15-30, they are rejected as being dependent on rejected claims 1, 8 and 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 12, 14 and 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baggerman et al. (U.S. Pub. No. 20190139185 A1) in view of Balasubramanian et al. (U.S. Patent No. 6,687,257 B1).
Baggerman was cited in a previous Office Action.

As per claim 1, Baggerman teaches the invention substantially as claimed including a computer-implemented method, comprising:
identifying, by a scheduler service executed by at least one processor, a virtual machine that is assigned a virtual graphics processing unit (vGPU) profile (par. 0037 A vGPU profile mechanism 114 retrieves information describing a workload of each virtual machine 110; par. 0039 Additionally, the vGPU profile mechanism 114 may retrieve additional information describing assignments of the virtual machines 110, 112 to one or more virtual GPU profiles ("vGPU profiles") 108.); 
receiving, by the scheduler service, a graphics configuration of a system comprising a plurality of host computers, the graphics configuration specifying a total number of vGPU-enabled graphics processing units (GPUs) installed in the plurality of host computers in the system (par. 0036 A distributed virtualization system 102 (herein after referred to as a "system") includes one or more nodes 105 that each support a number of virtual machines, or "VMs" 110, 112. Each node 105 of the system 102 includes one or more graphics boards 104 that each contain one or more physical GPUs 107; par. 0040 0040 The vGPU profile mechanism 114 may access stored information describing various vGPU profiles 108 (e.g., from the profile store 136). vGPU profiles 108 included in the profile store 136 may describe each of multiple possible vGPU profiles 108 that may be associated with each physical GPU 107 on each graphics board 104 on each node 105 of the system 102).
Baggerman does not expressly teach:
receiving, by the scheduler service, data specifying a plurality of pre-existing virtual machines in a run queue of a vGPU-enabled GPU of the system; shifting, by the scheduler service, a position of a particular one of the plurality of pre-existing virtual machines in the run queue and inserting the virtual machine in a particular position in the run queue; and executing the virtual machine and the pre-existing virtual machines according to an updated order of the run queue. 
However, Balasubramanian teaches: receiving, by the scheduler service, data specifying a plurality of pre-existing virtual machines in a run queue of a vGPU-enabled GPU of the system; shifting, by the scheduler service, a position of a particular one of the plurality of pre-existing virtual machines in the run queue and inserting the virtual machine in a particular position in the run queue; and executing the virtual machine and the pre-existing virtual machines according to an updated order of the run queue (col. 17, lines 1-18 generate a task queue having locations for a storing task identifier identifying portions of application programs for execution on the processor, the locations determining an order for execution of the portions of application programs on the processor; (b) a task scheduler operating to: (i) receive a new task together with pre-identified priority information about the task and a completion timing constraint; and (ii) insert the new task in the task queue at a location that is a function of both the pre-identified priority information and the completion timing constraint of the new task relative to pre-identified priority information and the completion timing constraint of the other tasks in the task queue; wherein the new task is further associated with an execution time necessary to execute the task on the processor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Baggerman by incorporating method of inserting tasks into a task queue as set forth by Balasubramanian because it would provide for efficiently inserting a virtual machine into a queue associated with GPUs, at least based on a priority information and completion timing constraint of the virtual machine with respect to other virtual machines. This would have provided for enhancing the performance of virtual machines/tasks that have higher urgency or are time sensitive.

As per claim 3, Baggerman teaches wherein the vGPU profile is assigned to the virtual machine based on a process list of the virtual machine (par. 0041 … In some embodiments, a profile reassignment rule may specify a vGPU profile 108 to which a virtual machine 110, 112 should be reassigned based on a use case corresponding to one or more types of workloads being processed by the virtual machine 110). 

As per claim 5, Balasubramanian further teaches: wherein the run queue is an existing run queue (col. 17, lines 10-15 insert the new task in the task queue at a location that is a function of both the pre-identified priority information and the completion timing constraint of the new task relative to pre-identified priority information and the completion timing constraint of the other tasks in the task queue, wherein the task queue is an existing task queue).

As per claim 8, it is a non-transitory computer-readable medium having similar limitations as claim 1. Thus, claim 8 is rejected for the same rationale as applied to claim 1.

As per claim 10, it is a non-transitory computer-readable medium having similar limitations as claim 3. Thus, claim 10 is rejected for the same rationale as applied to claim 3.

As per claim 12, it is a non-transitory computer-readable medium having similar limitations as claim 5. Thus, claim 12 is rejected for the same rationale as applied to claim 5.

As per claim 14, it is system having similar limitations as claim 1. Thus, claim 14 is rejected for the same rationale as applied to claim 1. Baggerman further teaches: at least one computing device comprising at least one processor; and a memory comprising executable instructions (par. 0118] According to some embodiments of the invention, computer system 800 performs specific operations by processor 807 executing one or more sequences of one or more instructions contained in system memory 808). 

As per claim 16, it is system having similar limitations as claim 3. Thus, claim 16 is rejected for the same rationale as applied to claim 3.

As per claim 18, it is system having similar limitations as claim 5. Thus, claim 18 is rejected for the same rationale as applied to claim 5.
	
Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baggerman in view of Balasubramanian as applied to claims 1, 8 and 14, and further in view of Cadambi et al. (U.S. Pub. No. 20140237477 A1).
Cadambi was cited in a previous Office Action.

As per claim 2, Baggerman and Balasubramanian teaches the limitations of claim 1. Balasubramanian further teaches: wherein the virtual machine is assigned to the run queue (col. 17, lines 3-11, task scheduler operating to … (ii) insert the new task in the task queue at a location). Baggerman and Balasubramanian does not expressly teach: based on expected virtual machine execution time of the virtual machine, and virtual machine arrival queue wait time of the virtual machine.
However, Cadambi teaches based on expected virtual machine execution time of the virtual machine, and virtual machine arrival queue wait time of the virtual machine (par. 0007, scheduling jobs to many core nodes in a cluster includes selecting a job to run according to the job's wait time and the job's expected execution time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Baggerman and Balasubramanian to include the technique of scheduling/assigning task as set forth by Cadambi, because it would provide for assigning VMs/tasks to a run queue at least based on expected execution time and wait time of the task. 

As per claim 9, it is a non-transitory computer-readable medium having similar limitations as claim 2. Thus, claim 9 is rejected for the same rationale as applied to claim 2.

As per claim 15, it is system having similar limitations as claim 2. Thus, claim 15 is rejected for the same rationale as applied to claim 2.

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baggerman in view of Balasubramanian as applied to claims 1, 8 and 14, and further in view of Skovira et al. (U.S. Pub. No. 20040015973 A1).
Skovira was cited in a previous Office Action.

As per claim 4, Baggerman and Balasubramanian teaches the limitations of claim 1.  Baggerman and Balasubramanian does not expressly disclose: wherein the virtual machine is identified from an arrival queue.
However, Skovira teaches: wherein the virtual machine is identified from an arrival queue (par. 0011 In a preferred embodiment, all incoming software tasks are placed on a task queue [equiv. to arrival queue]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Baggerman and Balasubramanian by incorporating the method of placing arriving tasks into a queue as set forth by Skovira, because such queue would have allowed for queuing virtual machines or tasks that require access to a GPU, with predictable results. 

As per claim 11, it is a non-transitory computer-readable medium having similar limitations as claim 4. Thus, claim 11 is rejected for the same rationale as applied to claim 4.

As per claim 17, it is system having similar limitations as claim 4. Thus, claim 17 is rejected for the same rationale as applied to claim 4.

Claims 6-7, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baggerman in view of Balasubramanian as applied to claims 1, 8 and 14, and further in view of McCormack et al. (U.S. Pub. No. 20070140467 A1).

As per claim 6, Baggerman and Balasubramanian teaches the limitations of claim 1. Baggerman further teaches vGPU profile (par. 0037 one or more virtual GPU profiles ("vGPU profiles")). Baggerman and Balasubramanian do not expressly teach: wherein the run queue matches the vGPU profile.
However, McCormack teaches: wherein the run queue matches the … profile (par. 0047, agent profiles are matched with the queue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Baggerman and Balasubramanian to include method for matching queues to agent profiles as disclosed by McCormack, because it would provide the ability to generate run queues matching the vGPU profiles of Baggerman, with predictable results. 

As per claim 7, Baggerman further teaches: determining that the vGPU-enabled GPU supports the vGPU profile (par. 0039 vGPU profile mechanism 114 may retrieve additional information describing assignments of the virtual machines 110, 112 to one or more virtual GPU profiles ("vGPU profiles") 108).

As per claim 13, it is a non-transitory computer-readable medium having similar limitations as claim 6. Thus, claim 13 is rejected for the same rationale as applied to claim 6.

As per claim 19, it is system having similar limitations as claim 6. Thus, claim 19 is rejected for the same rationale as applied to claim 6.

As per claim 20, it is system having similar limitations as claim 7. Thus, claim 20 is rejected for the same rationale as applied to claim 7.

Response to Arguments
Applicant's arguments with respect to claims 1, 8 and 14 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20190114202 A1 teaches a task scheduling method of artificial intelligence heterogeneous hardware.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195